UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 12-6773


JEFFREY E. PORTER,

                 Plaintiff - Appellant,

          v.

EMILY M. MUNN,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:12-cv-00157-RGD-FBS)


Submitted:   August 22, 2012                 Decided: August 27, 2012


Before WILKINSON, GREGORY, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey E. Porter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jeffrey E. Porter appeals the district court’s order

dismissing       his    civil     rights       action    for     failure          to   state   a

claim.      See    28    U.S.C.       § 1915A(b)(1)          (2006).         On    appeal,     we

confine    our    review     to      the      issues    raised       in    the    Appellant’s

brief.    See 4th Cir. R. 34(b).                    Because Porter’s informal brief

does     not     challenge        the      basis       for     the        district     court’s

disposition,       Porter       has     forfeited        appellate          review     of    the

court’s    order.        Accordingly,           we    affirm    the       district     court’s

judgment.       Further, we deny Porter’s motions for discovery and

inspection and disclosure of exculpatory evidence.                                We dispense

with oral argument because the facts and legal contentions are

adequately       presented      in      the    materials       before       the    court     and

argument would not aid the decisional process.


                                                                                       AFFIRMED




                                                2